Title: To James Madison from Samuel Huntington, 22 February 1810
From: Huntington, Samuel
To: Madison, James


Sir—Chilicotha Febry. 22d. 1810.
Agreably to the request of the General Assembly of the State of Ohio, I have the honor to transmit you their Resolution of the 19th. Instant approbating the measures of the General Government—and am with high respect your most obedt. Servt.
Saml. Huntington
 
[Enclosure]
In General Assembly.
Resolved by the general Assembly of the state of Ohio, that we highly approve the Candid, firm, and dignified Conduct of the executive of the United States during the important, and dificult negotiations with the belligerent powers, in the recess of Congress—especially in warding against the insidious artifice of the british court in their late nefarious breach of political faith and national honour in refusing to ratify the solemn engagements entered into by their accredited minister: Also that we highly applaud the spirit and patriotism manifested by Congress on the same occasion. And while those to whom our dearest rights are committed profess a spirit of reconciliation on terms honourable to the sovereignty of a free people, with full confidence we rely on our national council, to adopt such measures as will prove to the world that we regard no consequences in maintaining our honour and independance.
Resolved unanimously that we pledge our lives, our fortunes, and all our energies in the Support of all Just, necessary, and efficient measures which Congress may deem expedient, for securing our injured rights, insulted sovereignty, and independance.
Resolved that the Governor be requested to forward Copies of the foregoing resolutions to the President of the United States, the president of the Senate, the Speaker of the house of Representatives, and to our Senators and Representatives in Congress.

Edward Tiffin Speaker of the house of Representatives
Duncan McArthur Speaker of the Senate
Feby. 19th. 1810

